Exhibit 10.72.1

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

            THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT (this "Amendment") is
entered into as of April 16, 2004 among PUBLIC SERVICE COMPANY OF NEW MEXICO, a
New Mexico corporation (the "Borrower"), the Lenders party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
"Administrative Agent").  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Credit Agreement (as
defined below).

R E C I T A L S

            WHEREAS, the Borrower, the Lenders party thereto and the
Administrative Agent entered into that certain Credit Agreement, dated as of
November 21, 2003 (as amended or modified from time to time, the "Credit
Agreement");

            WHEREAS, the Borrower has requested that the Required Lenders agree
to certain changes to the Credit Agreement; and

            WHEREAS, the Required Lenders are willing to agree to certain
changes to the Credit Agreement as more fully set forth below. 

            NOW THEREFORE, in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

A G R E E M E N T

            1.         Amendment to Funding Requirements.  Section 5.1(b) of the
Credit Agreement is amended and restated in its entirety to read as follows:

            (b)        Representations and Warranties.  The representations and
warranties made by the Borrower in any Credit Document (other than, in
connection with the borrowing of a Loan the proceeds of which will be used to
repay commercial paper, the representation and warranty set forth in Section
6.7(a) of the Credit Agreement) are true and correct in all material respects at
and as if made as of such date except to the extent they expressly and
exclusively relate to an earlier date. 

             2.         Conditions Precedent.  This Amendment shall be effective
upon receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower and the Required Lenders.

--------------------------------------------------------------------------------


3.          Ratification of Credit Agreement.  The term "Credit Agreement" as
used in each of the Credit Documents shall hereafter mean the Credit Agreement
as amended by this Amendment.  Except as herein specifically agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

4.         Authority/Enforceability.  Each of the Borrower, the Administrative
Agent and the Lenders party hereto represents and warrants as follows:

(a)              It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment. 

(b)             This Amendment has been duly executed and delivered by such
Person and constitutes such Person's legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)              No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

5.                  Representations and Warranties.  The Borrower represents and
warrants to the Lenders that (a) the representations and warranties of the
Borrower set forth in Section 6 of the Credit Agreement are true and correct as
of the date hereof, unless they specifically refer to an earlier date, (b) no
event has occurred and is continuing which constitutes a Default or an Event of
Default, and (c) it has no claims, counterclaims, offsets, credits or defenses
to its obligations, under the Credit Documents or to the extent it has any they
are hereby released in consideration of the Required Lenders entering in to this
Amendment. 

            6.         No Conflicts.    Neither the execution and delivery of
this Amendment, or the consummation of the transactions contemplated herein, nor
performance of and compliance with the terms and provisions hereof by the
Borrower will (a) violate, contravene or conflict with any provision of its
respective articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation, order, writ, judgment, injunction, decree or permit
applicable to the Borrower, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which the Borrower is a party or by which it or its properties may be bound or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower's properties. 

            7.         Counterparts/Telecopy.  This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts by telecopy shall be effective as an original
and shall constitute a representation that an original will be delivered if
requested.

--------------------------------------------------------------------------------


            8.         GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

--------------------------------------------------------------------------------


            Each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written. 

BORROWER:

PUBLIC SERVICE COMPANY OF NEW MEXICO,

A New Mexico corporation

By:        /s/ Terry R. Horn                                 

Name:  Terry R. Horn

Title:  Vice President and Treasurer

--------------------------------------------------------------------------------


LENDERS:

BANK OF AMERICA, N.A.,

Individually in its capacity as a Lender and in its capacity as Administrative
Agent and L/C Issuer

By:        /s/ Michelle A. Schoenfeld                   

Name:  Michelle A. Schoenfeld

Title:    Principal

WACHOVIA BANK, NATIONAL ASSOCIATION,

Individually in its capacity as a Lender and L/C Issuer

By:        /s/ Chris Becker                                   

Name:  Chris Becker

Title:    Associate

BANK OF ALBUQUERQUE, N.A.,

By:        /s/ Richard W. Burdick            

Name:  Richard W. Burdick

Title:    Senior Vice President

CITIBANK, N.A.,

By:        /s/ Stuart J. Glen                                  

Name:  Stuart J. Glen

Title:    Vice President

First Savings Bank, FSB, [Name of Institution]

By:        /s/ John L. Holt Jr.                               

Name:  John L. Holt Jr.

Title:    President

--------------------------------------------------------------------------------


Fleet National Bank,

By:        /s/ Michelle A. Schoenfeld                   

Name:  Michelle A. Schoenfeld

Title:    Principal

JPMorgan Chase Bank

By:        /s/ Thomas T. Hou                               

Name:  Thomas T. Hou

Title:    Vice President

MELLON BANK, N.A.

By:        /s/ Mark W. Rogers                             

Name:  Mark W. Rogers

Title:    Vice President

Merrill Lynch Bank USA,

By:        /s/ Louis Alder                                     

Name:  Louis Alder

Title:    Director